DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Objections
Claims 26 and 33 are objected to due to the following exemplary informalities: The claims are not terminated with a period.  Applicant is respectfully reminded to review the specification/abstract/ claims/drawings for all informalities.    
Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 21-22, 24-25, 27-29, 31-32 and 34 are rejected under 35 U.S.C. §103 as being unpatentable over Grow et al (US Patent Application Publication No. 2008/0133768, hereafter referred to as “Grow”) in view of Pandit et al (US Patent No. 9,734,195, hereafter referred to as “Pandit”).

Regarding independent claim 1:  Grow teaches A method for use with a data integration or other computing environment comprising: providing, at a computer including a processor, a graphical user interface for design or management of a data flow pipeline adapted to: (See Grow Abstract and paragraphs [0018]-[0020] teaching the use of a set of GUI tools for the selection of processing instructions to effect a transformation of an inbound data set to an outbound data set.  Note that Applicants’ Fig. 6 #334 shows an “Example Pipeline” as consisting of three components:  an input, one transformation, and an output.  See also Fig. 1A teaching an exemplary hardware/networking environment including a personal computer.) access or receive data from one or more data sources that include a first dataset; (See Grow Abstract and Fig. 2 teaching the use of data sources and an inbound data set.) and provide the data to one or more data targets that include a second dataset; (See Grow Abstract and paragraphs [0018]-[0020] teaching the use of a set of GUI tools for the selection of processing instructions to effect a transformation of an inbound data set to an outbound data set.) … one or more data transformations adapted to map the one or more data sources and one or more data targets, and receive as input the data from the first dataset and output the data to the second dataset; (See Grow Abstract and paragraph [0018] discussing the mapping of data path processing instructions and the transformation between inbound and outbound datasets.) and displaying, at the graphical user interface, an indication of the one or more transformations, for selection and incorporation into the design or management of the data flow pipeline, during processing of the accessed data. (See Grow Abstract and paragraphs [0018]-[0020], [0087] and [0098] teaching the use of a set of GUI tools for the selection of processing instructions to effect a transformation of an inbound data set to an outbound data set in a workflow process.) 

Grow teaches concepts such as the storage of data, which would presumably be referenced by an identifier (including an address) of some sort, else one would not be able to store or access such data (See Fig. 2 and paragraphs [0088] and [0099], for example).  However, Grow does not explicitly teach the remaining limitations as claimed.  Pandit, though, teaches determining, by reference to a knowledge source of a system and metadata stored therein and describing the one or more data sources and one or more data targets, (See Pandit Abstract discussing the use of 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to apply the teachings of Pandit for the benefit of Grow, because to do so provided a designer with options for implementing storing/accessing data and monitoring transitions and other triggers, as taught by Pandit in the Abstract and col. 8 lines 4-53.  These references were all applicable to the same field of endeavor, i.e., the creation and monitoring of data flows through a system.  



Regarding claim 21:  Grow does not explicitly teach the remaining limitations as claimed.  Pandit, though, teaches further comprising providing an event coordinator that operates to coordinate events associated with the design or processing of the dataflow pipeline, including notification of the data received from the one or more data sources and provided to the pipeline and one or more data targets. (See Pandit Abstract in the context of col. 8 lines 21-35 teaching processing in a data flow environment and the providing of a notification whenever a transition or transformation in data occurs.  See also, col. 6 line 64 – col. 7 line 32 discussing the identifying of triggering events, such as data transition/transformation.)




Regarding claim 22:  Grow does not explicitly teach the remaining limitations as claimed.  Pandit, though, teaches wherein the metadata stored in the knowledge source and describing the one or more data sources and one or more data targets determines the one or more data transformations that are permitted for use in the data flow pipeline to map the one or more data sources and one or more data targets.  (See Pandit Abstract discussing the use of metadata to identify data items from multiple sources and their relationships, it having been an obvious variant that one skilled in the art would have been aware that metadata such as names and address, for example, identify how to store/access information.  Also see the Pandit Abstract in the context of col. 8 lines 21-35 teaching processing in a data flow environment and the providing of a notification whenever a transition or transformation in data occurs (i.e., whenever a transition or transformation was permitted).  And, see col. 6 line 64 – col. 7 line 32 discussing the identifying of triggering events, such as data transition/transformation.)  


Regarding claim 24:  Grow teaches wherein the data is received from the one or more data sources as a stream of data.  (See Grow paragraph [0037] and Figure 10, and paragraphs [0077], [0090]-[0092] and [0099] teaching the use of a data stream.)  


Regarding claim 25:  Grow teaches wherein the data is received from the one or more data sources as batches of data.  (See Grow paragraph [0088] discussing exemplary optional uses of real-time or batch feeds.)  


Claims 27 and 34 are each substantially similar to claim 1, respectively, and therefore likewise rejected.  

Claims 28-29 and 31-32 are substantially similar to claims 21-22 and 24-25, respectively, and therefore likewise rejected.  




Claims 23 and 30 are rejected under 35 U.S.C. §103 as being unpatentable over Grow et al (US Patent Application Publication No. 2008/0133768, hereafter referred to as “Grow”) in view of Pandit et al (US Patent No. 9,734,195, hereafter referred to as “Pandit”) and McGoveran (US Patent Application Publication No. 2007/0150330, hereafter referred to as “McGoveran”).

Regarding claim 23:  Grow in view of Pandit does not explicitly teach the remaining limitations as claimed.  McGoveran, though, teaches further comprising accessing each of the one or more data sources and one or more data targets, and profiling the datasets therein, to modify the knowledge source and the one or more data transformations indicated therein and adapted to map the one or more data sources and one or more data targets. (See McGoveran paragraph [0058] teaching an exemplary prior art use of profiling data for coordination in workflow systems, control of data flow, and event definition and specification.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to apply the teachings of McGoveran for the benefit of Grow in view of Pandit, because to do so provided a designer with options for implementing an adaptable mechanism for controlling dynamic and emergent processes in a workflow environment, for example, as taught by McGoveran in the Abstract.  These references were all applicable to the same field of endeavor, i.e., management of data flows through a system.  


Claim 30 is substantially similar to claim 23, and therefore likewise rejected.  





Claims 26 and 33 are rejected under 35 U.S.C. §103 as being unpatentable over Grow et al (US Patent Application Publication No. 2008/0133768, hereafter referred to as “Grow”) in view of Pandit et al (US Patent No. 9,734,195, hereafter referred to as “Pandit”) and Yong Zhao et al. (“Enabling scalable scientific workflow management in the Cloud”, Future Generation Computer Systems, Vol. 46, May 2015, pp. 3-16, hereafter referred to as “Zhao”).

Regarding claim 26:  Grow in view of Pandit does not explicitly teach the use of a cloud environment.  Zhao, though, teaches wherein the method is performed in a cloud computing environment, to at least one of receive the data from the one or more data sources provided as cloud services, or output the data to the one or more data targets provided as cloud services, in the cloud computing environment (See Zhao Abstract and page 6 section (4) All-in-the-Cloud discussing support for the specification, execution and provenance tracking of workflows in the cloud.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to apply the teachings of Zhao for the benefit of Grow in view of Pandit, because to do so provided a designer with options to implement a workflow processing that offered scalability and resource on-demand, as taught by Zhao in the Abstract.  These references were all applicable to the same field of endeavor, i.e., management of data flows through a system.  



Claim 33 is substantially similar to claim 26, and therefore likewise rejected.  




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Relevance is provided in at least the Abstract of each cited document.

Non-Patent Literature
Juve, Gideon, et al., “Characterizing and profiling scientific workflows”, Future Generation Computer Systems, Vol. 29, Issue 3, March 2013, pp. 682-692.
The executing of workflows in a cloud computing environment using an exemplary Amazon cloud platform (page 685, 1st three paragraphs); Exemplary workflow execution profiling data (page 685, Tables 1 and 2).

Ruiz, J. E., et al., “AstroTaverna – Building workflows with Virtual Observatory services”, Astronomy and Computing, Volumes 7-8, Nov. – Dec. 2014, pp. 3-11.
A plugin developed for the Taverna Workbench scientific workflow management system that integrates existing Virtual Observatory services as building blocks in Taverna workflows (page 3 Abstract and Graphical Abstract); Data transformation actions of datasets (page 6 section 4.1 Functional Drivers, bulleted paragraph entitled Data Transformation, and page 7 section 4.4 Data Transformation); Exemplary workflow design GUI (page 7, Figure 3).


US Patent Application Publications
Okuseinde 	 				2006/0004854
Storage of maps in a library (Fig. 2); Selection of source and target, then defining the transformation/relationship between them to generate a map (Fig. 3, Abstract). 







Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens, whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT STEVENS/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        




January 27, 2022